 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 441 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2004 
Mr. Knollenberg (for himself and Mr. Spratt) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Recognizing the essential role of nuclear power in the national energy policy of the United States and supporting the increased use of nuclear power and the construction and development of new and improved nuclear power generating plants. 
 
Whereas the Energy Information Administration in the Department of Energy estimates that by 2025 the United States will need more than 300,000 megawatts of new electricity-generating capacity to maintain its current levels of growth and standards of living; 
Whereas Vision 2020, the nuclear energy industry’s plan to increase the use of nuclear energy through the year 2020 to meet the projected growth in the demand for electricity, calls for maintaining the Nation’s nonemitting electricity generation at 30 percent, which would require 50,000 megawatts of new nuclear power to be generated; 
Whereas meeting the increasing demand for continuous and reliable, or baseload, electricity is essential for supporting the economic growth which is necessary to maintain the Nation’s standard of living; 
Whereas even the aggressive implementation of energy-efficiency initiatives cannot replace the need for new electricity-generating capacity; 
Whereas nuclear power generated by the 103 commercial nuclear power plants operating in the United States provides the electricity for 20 percent of the United States; 
Whereas consumers of nuclear power enjoy a higher level of price stability compared to consumers of other energy sources; 
Whereas nuclear power plants do not produce harmful emissions or greenhouse gases and can provide States, and the Nation as a whole, with flexibility in meeting goals for clean air and economic growth at lower costs than other sources of power; 
Whereas increasing nuclear power generation will require designing and building new plants as well as operating the new facilities, which together will create thousands of new jobs; 
Whereas the nuclear power industry, the Department of Energy, and the Nuclear Regulatory Commission are working together to demonstrate the effectiveness of a new licensing process for nuclear power plants, which allows full public participation in decisions about the designs and sites of new nuclear power plants without causing delays in construction or commercial operation; 
Whereas nuclear energy, science, and technology applications are vital in the diagnosis and treatment of disease, food and mail safety, space exploration, structural inspection, and other important applications; 
Whereas for decades, commercial nuclear power generating facilities have had an unmatched safety record; 
Whereas nuclear power plants in the United States use excess material from Russian weapons programs to generate power, which is a vital component of United States nonproliferation policy; 
Whereas many countries intend to build new nuclear power plants, with 29 new plants currently under construction world-wide and more than twice that many being planned, and the United States must continue to play a leadership role both in domestic nuclear power production and in encouraging the use of nuclear power in other countries; and 
Whereas the United States continues to lead the world in the development, use, and control of nuclear technology: Now, therefore, be it  
 
That Congress— 
(1)recognizes the essential role of nuclear power in the national energy policy of the United States; and 
(2)supports the increased use of nuclear power and the construction and development of new and improved nuclear power generating plants as a means of contributing to national energy independence and maintaining a clean environment. 
 
